AMENDMENT To The Valley Business Bank “Executive Supplemental Compensation Agreement” THIS AMENDMENT is executed on this 31st day of December, 2008, by Valley Business Bank (formerly known as the Bank of Visalia), the “Service Recipient,” a California banking corporation, hereinafter referred to as the “Plan Sponsor,” and the “Service Provider,” hereinafter referred to as the Participant, and represents an effort by both parties to comply with the requirements of Internal Revenue Code Section 409A. The Plan Sponsor has operated this Plan since 2005 in good faith compliance with the provisions of Section 409A and all Applicable Guidance. WHEREAS the Agreement may be amended at any time by the mutual written consent of the parties to the Agreement; and WHEREAS it is both anticipated and expected that the terms and provisions of this Plan Agreement may need to be amended again in the future to assure continued compliance. The Plan Sponsor and the Participant acknowledge that fact and agree to take any and all steps necessary to operate the plan in “good faith” based on their current understanding of the regulations; NOW, THEREFORE, the Plan is hereby amended (without specific numerical reference) by adding and/or replacing certain definitions and adding or replacing certain Articles.Nothing contained herein is considered by the Plan Sponsor to constitute a material modification of the original Plan: The following definitions if specifically identified in the original Agreement are hereby replaced in their entirety, and if not found in the original Agreement are hereby added: “Aggregated Plans” shall mean this Plan and any other like-type plan or arrangement (nonaccount balance plan) of the Plan Sponsor in which the Participant participates and to which the Plan or Applicable Guidance requires the aggregation of all such nonqualified Deferred Compensation Plans in applying Code § 409A and associated regulations. “Applicable Guidance” shall mean, as the context requires, Code § 409A, Final Treasury Regulations §1.409A, or other written Treasury or IRS guidance regarding or affecting Code § 409A. “Change in Control” shall mean the occurrence of a Change in Control event, within the meaning of Treasury Regulations §1.409A-3(i)(5) and described in any of subparagraph (a), (b), or (c), (collectively referred to as “Change in Control Events”), or any combination of the Change in Control Events. To constitute a Change in Control Event with respect to the Participant or Beneficiary, the Change in Control Event must relate to: (i) the Plan Sponsor for whom the Participant is performing services at the time of the Change in Control Event; (ii) the Plan Sponsor that is liable for the payment of the Accrued Benefit (or all Plan Sponsors liable for the payment if more than one Plan Sponsor is liable); or (iii) a Plan Sponsor that is a majority shareholder of a Plan Sponsor identified in clause (i) or (ii), or any Plan Sponsor in a chain of Plan Sponsors in which each Plan Sponsor is a majority shareholder of another Plan Sponsor in the chain, ending in a Plan Sponsor identified in clause (i) or (ii). (a)Change in Ownership.A Change in Ownership occurs if a person, or a group of persons acting together, acquires more than fifty percent (50%) of the stock of the Plan Sponsor, measured by voting power or value. Incremental increases in ownership by a person or group that already owns fifty percent (50%) of the Plan Sponsor do not result in a Change of Ownership, as defined in Treasury Regulations §1.409A-3(i)(5)(v). (b)Change in Effective Control. A Change in Effective Control occurs if, over a twelve (12) month period: (i) a person or group acquires stock representing thirty percent (30%) of the voting power of the Plan Sponsor; or (ii) a majority of the members of the Board of the ultimate parent Plan Sponsor is replaced by directors not endorsed by the persons who were members of the Board before the new directors’ appointment, as defined in Treasury Regulations §1.409A-3(i)(5)(vi). (c)Change in Ownership of a Substantial Portion of Corporate Assets. A Change in Control based on the sale of assets occurs if a person or group acquires forty percent (40%) or more of the gross fair market value of the assets of a Plan Sponsor over a twelve (12) month period. No change in control results pursuant to this Article (c) if the assets are transferred to certain entities controlled directly or indirectly by the shareholders of the transferring corporation, as defined in Treasury Regulations §1.409A-3(i)(5)(vii). “Disability” shall be defined as a condition of the Participant whereby he or she either: (i) is unable to engage in any substantial gainful activity by reason of any medically determinable physical or mental impairment that can be expected to result in death or can be expected to last for a continuous period of not less than 12 months; or (ii) is, by reason of any medically determinable physical or mental impairment that can be expected to result in death or can be expected to last for a continuous period of not less than 12 months, receiving income replacement benefits for a period of not less than three months under an accident and health plan covering employees of the Plan Sponsor. The Plan Administrator will determine whether the Participant has incurred a Disability based on its own good faith determination and may require the Participant to submit to reasonable physical and mental examinations for this purpose. The Participant will also be deemed to have incurred a Disability if determined to be totally disabled by the Social Security Administration, Railroad Retirement Board, or in accordance with a disability insurance program, provided that the definition of disability applied under such disability insurance program complies with the requirements of Treasury Regulation §1.409A-3(i)(4) and authoritative guidance. “Normal Retirement Date” shall mean the later of: (a) the date the Participant attains age 65 and/or has completed fifteen years of service; or (b) the date the Participant incurs a Separation from Service. “Plan” shall mean this Executive Supplemental Compensation Agreement, the Election Forms (if any), the Trust (if any), and any other written documents relevant to the Plan. For purposes of applying Code § 409A requirements, this Plan is a nonaccount balance plan under Treasury Regulation §1.409-1(c)(2)(i)(A. “Plan Sponsor” shall mean the person or entity: (i) receiving the services of the Participant; (ii) with respect to whom the Legally Binding Right to compensation arises; and (iii) all persons with whom such person or entity would be considered a single employer under Code §414(b) or §414(c). “Section 409A” shall mean Section 409A of the Code and the Treasury Regulations and other Applicable
